DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/938,874 on July 12, 2022. Please note: Claims 1 and 11 have been amended, and claims 2, 3, 12 and 13 have been canceled. Claims 1, 4-11 and 14-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200105177 A1), hereinafter Choi, in view of Jung et al. (US 20190206337 A1), hereinafter Jung.

Regarding Claim 1, Choi teaches:
A display device (See FIG. 1) comprising:
a display panel (230) configured to be driven with a first output frequency or a second output frequency (See FIG. 1; See paragraphs [0070] lines 7-8, [0086] lines 3-9; The Examiner is interpreting the first refresh rate and the second refresh rate as corresponding to the claimed first output frequency and a second output frequency, respectively), wherein an output frequency of the display panel is set to the first output frequency (See paragraph [0086] lines 3-9: the display being in the first mode at a first refresh rate corresponds to an output frequency of the display panel being set to the first output frequency);
an external interface (210) configured to receive a video signal (See FIG. 1; See paragraph [0062]); and
at least one controller (130, 220, 250) configured to (See FIGS. 1 and 2; See paragraphs [0063] lines 1-4, [0069] lines 1-3, [0093] lines 1-2):
determine whether an input frequency of the received video signal is identical to the first output frequency (See FIG. 5: 507; See paragraph [0136]: the Examiner is interpreting the information about the refresh rate included in the EDID as being an input frequency of the video signal. Furthermore, the graphics processor 130 reading the received EDID to determine the refresh rate corresponds to determining whether the input frequency of the received video signal is identical to the first output frequency); and
change the output frequency of the display panel from the first output frequency (See FIG. 5: 502; See paragraph [0130] lines 1-2) to the second output frequency (See FIG. 5: 508) when it is determined that the input frequency of the received video signal is the second output frequency (See FIG. 5: 507; See paragraph [0136]: the graphic processor 130 determines that the input frequency of the received video signal is the second output frequency by reading the received EDID and determining that the refresh rate is the second refresh rate) which is different from the first output frequency (See paragraph [0086]).
Choi does not explicitly teach:
the at least one controller configured to:
turn off a first compensation sequence to be performed based on the first output frequency, when it is determined that the input frequency of the received video signal is the second output frequency; and
turn on a second compensation sequence to be performed based on the second output frequency, after a predetermined time has elapsed from a time at which the first compensation sequence is turned off.
However, in the same field of endeavor, display apparatuses (Jung, paragraph [0002]), Jung teaches:
At least one controller (FIG. 2: 260) configured to:
turn off a first compensation sequence (See paragraph [0102] and FIG. 6: the sequence of flickering the light source corresponds to a compensation sequence) (See paragraph [0099] and FIG. 6: the different cases show how compensation sequences are performed by having different emissive and non-emissive sections) to be performed based on a first output frequency, when it is determined that an input frequency of a received video signal is a second output frequency (See paragraph [0094]: the flickering period is changed according to the displaying period for the video frame. Therefore, a first compensation is performed based on a first output frequency (i.e., if the first output frequency is 60 Hz, the flickering period is 120 Hz). Furthermore, the first compensation is turned off when it is determined that an input frequency of a received video signal is a second output frequency (i.e., when the displaying period for the video frame changes to be another frequency other than 60Hz)); and
turn on a second compensation sequence to be performed based on the second output frequency (See paragraph [0094]: the flickering period is changed according to the displaying period for the video frame. Therefore, a second compensation is performed based on the second output frequency (i.e., when the displaying period for the video frame changes to be another frequency other than 60Hz)), after a predetermined time has elapsed from a time at which the first compensation sequence is turned off (See annotated FIG. 6 below: as shown in, for example, case #4, there is a predetermined time that elapses between a first compensation sequence in a first video frame being turned off, and a second compensation sequence being performed in the next video frame).

    PNG
    media_image1.png
    557
    405
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Choi) so the at least one controller is further configured to turn off a first compensation sequence and turn on a second compensation sequence in the claimed manner (as taught by Jung). Doing so would restrain a motion blur phenomenon, flicker phenomenon, and afterimage phenomenon even while keeping the original brightness (See Jung, paragraph [0102]).

Regarding Claim 4, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The display device of claim 1, wherein the video signal is of a first type (See paragraph [0068]: the Examiner is interpreting the video signal of a first type as being the image signal that has not been adjusted by the scaler discussed in this paragraph), and
wherein the at least one controller (220) (See FIG. 2) is further configured to convert the video signal of the first type into a video signal of a second type (See paragraph [0068]: the video signal of a second type is the image signal that has been adjusted to match an output format according to the panel specifications of the display 230) and transfer the converted video signal of the second type to the display panel (See paragraph [0073]).

Regarding Claim 7, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The display device of claim 1, wherein the at least one controller is further configured to convert the video signal to a video signal of a type capable of being output by the display panel (See paragraph [0068]) and transfer the converted video signal to the display panel (See paragraph [0073]).

Regarding Claim 8, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The display device of claim 1, wherein each of a plurality of pixels constituting the display panel includes an organic light emitting diode (OLED) (See paragraph [0074], line 3).

Regarding Claim 9, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The display device of claim 1, wherein the first output frequency is equal to about 120 Hz or 100 Hz (See paragraph [0088]: the first refresh rate information of 120 Hz corresponds to the first output frequency), and
wherein the second output frequency is equal to about 60 Hz or 50 Hz (See paragraph [0088]: the second refresh rate information of 60 Hz corresponds to the second output frequency).

Regarding Claim 10, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The display device of claim 1, wherein an operation mode of the display panel is capable of being set to one of a still image playback mode, a moving image playback mode or a game mode (See paragraphs [0054], [0107]),
wherein the at least one controller (220) (See FIG. 2) is further configured to detect the input frequency of the video signal (See Fig. 5: 503; See paragraph [0131]] when the operation mode of the display panel is set to the game mode (See paragraph [0112]).

Regarding Claim 11, Choi teaches:
A method (See FIG. 5) for operating a display device (See FIG. 1) including a display panel (FIG. 1: 230), the method comprising:
receiving a video signal (See FIG. 5: 507), wherein an output frequency of the display panel is set to a first output frequency (See paragraph [0086] lines 3-9: the display being in the first mode at a first refresh rate corresponds to an output frequency of the display panel being set to the first output frequency); 
determining whether an input frequency of the received video signal is identical to the first output frequency (See FIG. 5: 507; See paragraph [0136]: the Examiner is interpreting the information about the refresh rate included in the EDID as being an input frequency of the video signal. Furthermore, the graphics processor 130 reading the received EDID to determine the refresh rate corresponds to determining whether the input frequency of the received video signal is identical to the first output frequency); and
changing the output frequency of the display panel from the first output frequency (See FIG. 5: 502; See paragraph [0130] lines 1-2) to a second output frequency (See FIG. 5: 508) when it is determined that the input frequency of the received video signal is the second output frequency (See FIG. 5: 507; See paragraph [0136]: the graphic processor 130 determines that the input frequency of the received video signal is the second output frequency by reading the received EDID and determining that the refresh rate is the second refresh rate) which is different from the first output frequency (See paragraph [0086]).
Choi does not explicitly teach:
the at least one controller configured to:
turning off a first compensation sequence to be performed based on the first output frequency, when it is determined that the input frequency of the received video signal is the second output frequency; and 
turning on a second compensation sequence to be performed based on the second output frequency, after a predetermined time has elapsed from a time at which the first compensation sequence is turned off.
However, in the same field of endeavor, display apparatuses (Jung, paragraph [0002]), Jung teaches:
turning off a first compensation sequence (See paragraph [0102] and FIG. 6: the sequence of flickering the light source corresponds to a compensation sequence) (See paragraph [0099] and FIG. 6: the different cases show how compensation sequences are performed by having different emissive and non-emissive sections) to be performed based on a first output frequency, when it is determined that an input frequency of a received video signal is a second output frequency (See paragraph [0094]: the flickering period is changed according to the displaying period for the video frame. Therefore, a first compensation is performed based on a first output frequency (i.e., if the first output frequency is 60 Hz, the flickering period is 120 Hz). Furthermore, the first compensation is turned off when it is determined that an input frequency of a received video signal is a second output frequency (i.e., when the displaying period for the video frame changes to be another frequency other than 60Hz)); and
turning on a second compensation sequence to be performed based on the second output frequency (See paragraph [0094]: the flickering period is changed according to the displaying period for the video frame. Therefore, a second compensation is performed based on the second output frequency (i.e., when the displaying period for the video frame changes to be another frequency other than 60Hz)), after a predetermined time has elapsed from a time at which the first compensation sequence is turned off (See annotated FIG. 6 below: as shown in, for example, case #4, there is a predetermined time that elapses between a first compensation sequence in a first video frame being turned off, and a second compensation sequence being performed in the next video frame).

    PNG
    media_image1.png
    557
    405
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Choi) by turning off a first compensation sequence and turning on a second compensation sequence in the claimed manner (as taught by Jung). Doing so would restrain a motion blur phenomenon, flicker phenomenon, and afterimage phenomenon even while keeping the original brightness (See Jung, paragraph [0102]).

Regarding Claim 14, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The method of claim 11, wherein the video signal is of a first type (See paragraph [0068]: the Examiner is interpreting the video signal of a first type as being the image signal that has not adjusted by the scaler discussed in this paragraph), and
wherein the method further comprises:
converting the video signal of the first type into a video signal of a second type (See paragraph [0068]: the video signal of a second type is the image signal that has been adjusted to match an output format according to the panel specifications of the display 230); and
transferring the converted video signal of the second type to the display panel (See paragraph [0073]).

Regarding Claim 17, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The method of claim 11, further comprising: 
transferring a control signal (Vsync) (See paragraph [0121], lines 6-9) for changing setting of the output frequency of the display panel to the display panel (See paragraph [0121] lines 9-10); and
converting the video signal to a video signal of a type capable of being output by the display panel (See paragraph [0068]); and
transferring the converted video signal to the display panel (See paragraph [0073]).

Regarding Claim 18, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The method of claim 11, wherein each of a plurality of pixels constituting the display panel includes an organic light emitting diode (OLED) (See paragraph [0074], line 3).

Regarding Claim 19, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The method of claim 11, wherein the first output frequency is equal to about 120 Hz or 100 Hz (See paragraph [0088]: the first refresh rate information corresponds to the first output frequency), and
wherein the second output frequency is equal to about 60 Hz or 50 Hz (See paragraph [0088]: the second refresh rate information corresponds to the second output frequency).

Regarding Claim 20, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The method of claim 11, wherein an operation mode of the display panel is capable of being set to one of a still image playback mode, a moving image playback mode or a game mode (See paragraphs [0054], [0107]),
wherein the method further comprises:
detecting the input frequency of the video signal (See FIG. 5, 503; See paragraph [0131]) when the operation mode of the display panel is set to the game mode (See paragraph [0112]).

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jung as applied to claims 4 and 14 above, and further in view of Liu et al. (20170053583), hereinafter Liu.

Regarding Claim 5, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The display device of claim 4, wherein the at least one controller (220) (See FIG. 2) is further configured to transfer the video signal of the second type to the display panel (See paragraph [0073]).
Choi in view of Jung does not explicitly teach: 
the at least one controller configured to transfer of the video signal of the second type without compression of the video signal of the second type.
	However, in the same field of endeavor, data processing for an on-screen display (See Liu, paragraph [0002]), Liu teaches:
a video signal is of a first type (HDMI) (See paragraph [0069] lines 13-14), and
wherein at least one controller (Processor of smart TV set) (See FIGS. 1 and 3; See paragraphs [0005] lines 2-5, [0069] line 7) is further configured to convert the video signal of the first type into a video signal of a second type (V-by-one) (See paragraphs [0005] lines 14-15, [0069] lines 19-20) and transfer the converted video signal of the second type to a display panel (See paragraphs [0005], line 16, [0069] line 9);
wherein the at least one controller (Processor of smart TV set) (See FIG. 3, See paragraph [0069], line 7) is further configured to transfer the video signal of the second type (OSD data) ((See paragraph [0005] lines 14-15) to the display panel without compression of the video signal of the second type (See paragraph [0069] line 9).
Choi in view of Jung contains a “base” process of configuring a controller to transfer to video signal of the second type to the display panel which the claimed invention can be seen as an “improvement” in that a controller is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type.
Liu contains a known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; See paragraph [0069], lines 7-9) that is applicable to the “base” process.
	Liu’s known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; [0069] lines 7-9) would have been recognized by one skilled in the art as applicable to the “base” process of Choi in view of Jung, and the results would have been predictable and resulted in a controller that is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type, which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Choi in view of Jung, and in further view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi in view of Jung, and in further view of Liu teaches:
The display device of claim 5, wherein the first type is an HDMI type (HDMI) (See paragraph [0069] lines 13-14), and the second type is a V-by-one type (V-by-one) (See paragraph [0005], lines 14-15).

Regarding Claim 15, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi teaches:
The method of claim 14, further comprising: transferring the video signal of the second type to the display panel (See paragraph [0073]).
Choi in view of Jung does not explicitly teach: 
transferring the video signal of the second type to the display panel without compression of the video signal of the second type.
However, in the same field of endeavor, data processing for an on-screen display (See Liu, paragraph [0002]), Liu teaches:
A video signal is of a first type (HDMI) (See paragraph [0069] lines 13-14), and
a method comprising:
converting the video signal (See paragraphs [0005] lines 2-5, [0069] line 7) of the first type into a video signal of a second type (V-by-one) (See paragraphs [0005] lines 14-15, [0069] lines 19-20); and
transferring the converted video signal of the second type to the display panel (See paragraphs
[0005] line 16, [0069] line 9).
transferring the video signal of the second type (V-by-one) (See paragraph [0005] lines 14-15) to the display panel without compression of the video signal of the second type (See paragraph [0069] line 9).”
Choi in view of Jung contains a “base” process of configuring a controller to transfer to video signal of the second type to the display panel which the claimed invention can be seen as an “improvement” in that a controller is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type.
Liu contains a known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; See paragraph [0069], lines 7-9) that is applicable to the “base” process.
	Liu’s known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; [0069] lines 7-9) would have been recognized by one skilled in the art as applicable to the “base” process of Choi in view of Jung, and the results would have been predictable and resulted in a controller that is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type, which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Choi in view of Jung, and in further view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi in view of Jung, and in further view of Liu teaches:
The display device of claim 5, wherein the first type is an HDMI type (HDMI 2) (See paragraph [0069] lines 13-14), and the second type is a V-by-one type (OSD data) (See paragraph [0005] lines 14-15).

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
	Applicant argues against the teachings of Jung with regard to the independent claims, arguing the following (Remarks, page 8): “However, Applicant was unable to find disclosure or suggestion regarding: a second compensation sequence being turned on after a predetermined time has elapsed from a time at which the first compensation sequence is turned off. For example, FIG. 6 illustrates that the interval between dl and d2 (see case #3) is sized different from the interval between d3 and d4 (see case #4). As illustrated, dl and d3 both end at a same time. However, d2 and d4 start at different times. As such, Applicant respectfully submits that a situation in which case #3 is changed to case #4 (or vice versa) is not analogous to: "... turn on a second compensation sequence to be performed based on the second output frequency, after a predetermined time has elapsed from a time at which the first compensation sequence is turned off."”. The Examiner respectfully disagrees. In the above rejections, the Examiner is not suggesting that Jung teaches a situation in which case #3 is changed to case #4 (or vice versa) as being analogous to the claimed process. Rather, the Examiner is relying upon the disclosure in paragraph [0094] to support that the compensation sequence (the sequence of flickering the light source) changes depending on the displaying period for the video frame, corresponding to different output frequencies. Therefore, relying on case #4 in FIG. 6 as an example, a first compensation is performed based on a first output frequency (i.e., if the first output frequency is 60 Hz, the flickering period is 120 Hz) during a first video frame, and a second compensation is performed based on the second output frequency (i.e., when the displaying period for the video frame changes to be another frequency other than 60Hz) in the next video frame. According to this example, as shown in annotated FIG. 6 below, there is a predetermined time that elapses between a first compensation sequence in a first video frame being turned off, and a second compensation sequence being performed in the next video frame. Therefore, the Examiner respectfully submits that Jung renders the amended limitations obvious such that Choi in view of Jung teaches all of the limitations of the independent claims.

    PNG
    media_image1.png
    557
    405
    media_image1.png
    Greyscale

For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692